I should like to offer the
apologies of my Minister, who was to have made this
statement today. He has had to travel to Winnipeg,
where the future of some of our abducted children will
be discussed tomorrow.
I bring to you, Mr. President, and all Member
States of the United Nations fraternal greetings and
best wishes for the new millennium from the
Government and people of Uganda. I also bring to you,
Sir, and through you to the fifty-fifth session the
personal best wishes of the President of the Republic of
Uganda, His Excellency Mr. Yoweri Kaguta Museveni.
I should like, at the outset, Sir, to congratulate
you on your well-deserved and unanimous election to
preside over this session of the General Assembly,
which follows in the footsteps of the historic and
highly successful Millennium Summit. Your
predecessor, the Minister for Foreign Affairs of
Namibia, deserves our heartfelt thanks for successfully
presiding over so many special and regular sessions
during his tenure as President of the General Assembly.
May I also take this opportunity to pay a very
special tribute to our illustrious Secretary-General,
Mr. Kofi Annan, for the exemplary work he has
continued to perform on behalf of the Organization and
the peoples of the world. The Secretary-General
deserves special recognition by the United Nations
family for his tireless efforts to address the numerous
challenges that face the United Nations at the dawn of
the new era.
Uganda warmly welcomes the admission of
Tuvalu as the 189th Member of the United Nations.
For Uganda, events in Africa, and in particular
instability in the Great Lakes region, continue to be of
the utmost concern. For this reason, I crave the
Assembly's indulgence if I devote a portion of my
statement to those problems and challenges which
confront us in the Great Lakes region.
As the international community is fully aware,
the conflict in the Democratic Republic of the Congo
poses a major threat to the stability of the Great Lakes
region and ultimately the entire African continent. That
conflict has its origins in the massive violation of
human and democratic rights of the people of the
region during the long reign of dictators in a number of
countries in the region. Evidence shows that when
people are oppressed, sooner or later they will rise and
4

take up arms against their oppressors. This is precisely
what we are witnessing in the Great Lakes region.
During the 1980s and 1990s a number of
dictatorships were overthrown, in spite of their
determined attempts to save their regimes by resorting
to the most inhuman methods of clinging to power —
namely, resort to genocide. This despicable weapon
was not only used in Rwanda in 1994, but has also
been used to a lesser extent in Uganda, Burundi and the
former Zaire. The instability we are witnessing today is
thus caused by the continuing struggle of the peoples
of the region to proclaim their human and democratic
rights.
In Uganda the people's struggle for fundamental
change ended in 1986, resulting in the establishment of
democracy, stability and economic progress which the
people of Uganda have enjoyed over the past 14 years.
Unfortunately, the instability and civil wars in
neighbouring countries have continued to impact
negatively on our attempt to consolidate the results of
our victory. This has especially been the case when
remnants of followers of our former dictators have
attempted to form alliances with dictatorial regimes in
some neighbouring countries to take advantage of the
power vacuum there and establish bases from which to
launch desperate, but ultimately futile, attacks on
Uganda.
As the Government of Uganda has stated before,
at various times it cooperated with a number of
progressive forces in the region to help the people of
the Democratic Republic of the Congo free themselves
from one of the longest and most oppressive
dictatorships in the African continent — I refer to the
Mobutu dictatorship. In helping the people of the
Democratic Republic of the Congo, we were also
hoping to free ourselves from the menace of
destabilization, which had become the official policy of
the Mobutu regime. That is why in 1997 Uganda found
its troops in the Democratic Republic of the Congo.
When a new regime came to power in the
Democratic Republic of the Congo, we signed a
protocol of cooperation under which Uganda and
Congolese security forces would cooperate to contain
the menace caused by the armed groups organized by
the remnants of forces of Uganda's former dictators
that were operating from Congolese territory.
Unfortunately, within a very short period, the new
regime in the Democratic Republic of the Congo chose
to turn its back on its former allies and form an alliance
with the very people who posed a threat to our security.
Not only did this regime turn its back against its
external allies, it also turned its back on its internal
allies, thus provoking a fresh round of civil war in the
country within a year. The result was that a number of
African countries that had been allies in the struggle
against Mobutu now found themselves sucked into the
conflict.
Fortunately, these countries soon saw the folly of
armed confrontation and chose to end the conflict
through negotiations. The result was the Lusaka
Ceasefire Agreement. This Agreement was a major
breakthrough in the attempt to establish genuine peace
in the region because it addressed the problems of
establishing a democratic and accountable government
in the Democratic Republic of the Congo and catering
for the legitimate security concerns of neighbouring
countries. The Agreement still offers the best hope of
establishing and maintaining peace in the region. For
this reason, Uganda has worked hard to have this
Agreement implemented. On 8 April this year, Uganda
hosted an important meeting of the Political Committee
established under the Agreement. At that meeting, a
disengagement plan was adopted under which all the
fighting forces in the Democratic Republic of the
Congo would disengage under the supervision of the
United Nations Organization Mission (MONUC).
Unfortunately, it has not been possible to effect
the disengagement of forces in accordance with the
stipulated calendar because one of the signatories,
namely, the Government of the Democratic Republic of
the Congo, has done everything possible to block the
implementation of this disengagement plan, as well as
several other aspects of the Lusaka Agreement. On 14
August this year, an important summit of nine
countries in the region plus the leaders of all the rebel
groups fighting against the Government of the
Democratic Republic of the Congo took place in
Lusaka to identify the obstacles to implementation of
the Ceasefire Agreement. Their conclusion was that the
Government of the Democratic Republic of the Congo
was largely to blame for the current impasse. The
principal ways in which the Congolese Government has
prevented the implementation of the ceasefire are
refusal to participate in the national dialogue, rejection
of a distinguished and eminent facilitator who was
agreed upon as a result of wide consultations and by
consensus, restriction of the freedom of movement of
5

MONUC peace observers, refusal to cooperate with the
Joint Military Commission and continued violations of
the ceasefire.
The leaders of the region have expressed their
strong concern at the obstructions created by the
Democratic Republic of the Congo to the
implementation of the Ceasefire Agreement. If the
Democratic Republic of the Congo does not heed the
calls of regional leaders, there is a serious risk that the
region could become embroiled in another large-scale
war. We therefore appeal to the Democratic Republic of
the Congo Government to reconsider its position and
choose the path of dialogue, with both its internal and
external opponents, and to abandon the path of military
confrontation.
Uganda wishes to reaffirm its full commitment to
the Lusaka Ceasefire Agreement, which offers the best
opportunity for bringing this conflict to an end. Uganda
pledges its full support for all efforts aimed at ending
the conflict and appeals to the international community
to give moral and material backing to the Lusaka peace
process.
Uganda believes that the problems of Burundi are
essentially political and internal. As Chairman of the
regional peace initiative on Burundi, President
Museveni of Uganda has worked tirelessly in seeking a
solution to the problem. In this capacity, he has
convened and chaired many regional summits. We
believe that a formula that creates democracy with
security for all the people of Burundi is possible.
We wish to place on record our appreciation to
the facilitator of the Burundi peace process, former
President Nelson Mandela, and his predecessor, the late
Mwalimu Julius Nyerere, for their untiring efforts in
working towards a peaceful solution to the Burundi
problem.
Uganda welcomes the agreement signed on 28
August in Arusha by the parties to the Burundi peace
process. We regret, however, that a few of the parties
did not sign the agreement. Uganda would like to
appeal to them to sign the agreement as soon as
possible for the sake of the future of the people of
Burundi and the Great Lakes region. We call upon the
United Nations and the international community to
provide the necessary support and resources to enable
the agreement to be successfully implemented.
Uganda is committed to the goal of general and
complete disarmament endorsed by the United Nations
at the first special session on disarmament, way back in
1978. It is against this background that we note with
concern the failure of the Disarmament Commission to
reach an agreement on the convening of the fourth
special session devoted to disarmament. The holding of
that conference is critical for addressing important
issues related to disarmament. It is a matter of deep
regret that the Conference on Disarmament has failed
to agree on an agenda for two years in a row.
Uganda also attaches great importance to the
Ottawa Convention on anti-personnel land mines. We
supported the resolution on illicit trafficking in small
arms last year because the proliferation and use of
small arms and light weapons remains a major problem
in our region. Uganda actively participated in regional
initiatives on this matter, which resulted in the
adoption of the Nairobi Declaration. We look forward
to the international conference on the problem of small
arms in all its aspects, scheduled to take place in July
2001.
The world has entered the twenty-first century
with globalization as the most pervasive economic
force to reckon with. Regrettably, the expected benefits
accruing from the process are not guaranteed for all
countries. For some, it has opened opportunities for
rapid growth and development through increased trade
and advances in technology. For others, the process has
led to increasing income disparity and marginalization
in the global economy. The biggest challenge facing us
at the dawn of this century, therefore, is to muster the
necessary political will to act together and create an
enabling environment for the successful integration of
the poorer countries into the global economy. Uganda
is of the view that the issue of globalization can and
should be seriously addressed multilaterally by the
United Nations and by other international
organizations. We are confident that with the
commitment and goodwill of the major trading nations,
the establishment of a rule-based multilateral trading
system that has been institutionalized in the World
Trade Organization will facilitate the integration of
developing countries into the global trading system.
The challenge of ridding the world of the scourge
of abject poverty deserves more attention now than
ever before because, as more of the world's population
is now enjoying better living standards, the situation of
many others in the developing countries, especially the
6

least developed countries, is deteriorating rapidly and
dangerously. A larger percentage of the world's
population lives on less than a dollar a day today than
did a decade ago. The Secretary-General's report
reveals that people living in sub-Saharan Africa are
almost as poor today as they were 20 years ago. This is
an extremely sad commentary on the state of
development cooperation. Urgent measures should be
undertaken to arrest this deterioration of the living
conditions of the people in the developing countries.
In Uganda we believe that significant reductions
in poverty can be achieved through sustained and
broad-based income growth. We further believe that
this can be effectively done through modernization of
the agricultural sector, which dominates the economy
and employs the majority of our population. That is
why in the past two years we have been working to
develop a comprehensive set of policies for the
modernization of agriculture, as part of the
Government's broader strategy for poverty eradication.
Uganda welcomes and fully endorses the Secretary-
General's recommendations on specific actions that
need to be taken both nationally and at the international
level to reduce the number of people living in extreme
poverty.
The past decade has witnessed an unabated
deterioration in the socio-economic conditions of the
least developed countries. A quick review of progress
in the implementation of the Programme of Action for
the Least Developed Countries for the 1990s will show
that there have been more setbacks than progress.
While the least developed countries have undertaken
far-reaching and sometimes painful measures of
adjustment and reform, the actions by the international
community have fallen short of their commitments to
provide adequate external support to complement their
efforts. As a result, the least developed countries
continue to suffer from the lack of supportive external
resources for development, owing to a steady decline in
the flow of official development assistance.
While it is true that foreign direct investment
flows have increased significantly in the past decade,
the least developed countries are not yet equipped to
attract such investment to a significant extent. High
levels of external debt have negatively affected their
economies, and despite decades of liberalization most
industrialized countries still maintain protectionist
measures in their markets, especially for agricultural
products and textiles — the two sectors in which
developing countries have a recognized comparative
advantage. All these factors have had the combined
effect of stunting further the economic and social
prospects of the least developed countries.
In this regard, Uganda strongly supports the
Secretary-General in urging the industrialized countries
to consider granting duty-free and quota-free access to
exports from the least developed countries, as a
demonstration of their commitment to the integration
of the least developed countries into the global trading
system. My delegation also urges the General
Assembly to adopt the recommendations of the tenth
session of the United Nations Conference on Trade and
Development contained in the Bangkok Consensus and
Plan of Action for least developed countries. We call
upon the leading industrialized countries to live up to
their commitments in the context of the agreement they
reached in 1999 at the Cologne G-8 Summit. We also
call for stronger support for relevant United Nations
bodies such as the United Nations Conference on Trade
and Development (UNCTAD) to enable effective
implementation of their mandates to assist the least
developed countries.
With specific reference to the African continent,
where 33 of the 48 least developed countries are found,
the socio-economic situation is much more precarious
despite many efforts by many African countries
individually and collectively to lay solid foundations
for development. The difficulty in achieving positive
results in Africa's development has been further
complicated by the severity of Africa's AIDS crisis.
We call upon the international community to lend
support to Africa's own efforts to realize the objective
of the African renaissance, which aims to place the
continent at the forefront of human development and
progress. The international community should support
the efforts of African countries by fulfilling
commitments made in the context of the United
Nations New Agenda for Development of Africa in the
1990s. These commitments include the reduction of
African debt, adequate resource flows, provision of
greater market access and assistance in diversification
and capacity-building. In this connection, Uganda
supports the proposals made by the Secretary-General
in his report to this session.
I reiterate Uganda's commitment to uphold the
values and principles enshrined in the Universal
Declaration of Human Rights. I pledge our
7

Government's continued adherence to international
human rights Conventions and norms.
In pursuit of an international human rights
regime, it is imperative that we establish effective
institutions and mechanisms for this purpose. Uganda
will continue to support and work towards the
establishment of a strong International Criminal Court.
Of particular concern to us is the deterrence and
punishment of the crime of genocide, which remains a
continuing threat in our region.
At the national level, in a bid to implement the
fundamental rights guaranteed by our Constitution,
Ugandans voted on 29 June 2000 in a referendum for a
political system of their choice. I take this opportunity
to thank the international community for its support for
the success of the referendum exercise. I am happy to
report that the referendum was declared free and fair
by both local and international observers. This
experience convinces us that the referendum proposed
for Western Sahara should be conducted as soon as
possible. It offers the best alternative to the possibility
of continued armed conflict.
In our struggle to end internal conflict,
Parliament enacted the Amnesty Act 2000. Under that
Act, an Amnesty Commission has now been
established and is operational. The mandate of the
Commission is to monitor programmes of
demobilization, reintegration and resettlement of
returnees, coordinate a programme of sensitization of
the general public on the amnesty law, consider and
promote appropriate reconciliation mechanisms in the
affected areas and promote dialogue and reconciliation
in the spirit of the Amnesty Act. There is a programme
of reintegration into society, which involves acquisition
of skills and a fund to promote self-employment. It is
our hope that this process will bring to an end internal
conflict and all human rights violations associated with
conflict situations.
In closing, Uganda believes that as we enter the
new century the United Nations should be reformed,
equipped and provided with the necessary resources to
implement effectively and efficiently the mandates the
General Assembly and other principal organs of the
Organization have entrusted to it. In this connection,
Uganda hopes that the long-drawn-out negotiations on
the reform of the Security Council will be finalized at
the current session of the General Assembly. We are
committed to the position of the Non-Aligned
Movement and the Organization of African Unity
(OAU) on this matter, and would support Japan and
Germany as permanent members of an expanded
Security Council, as well as one permanent member
each from Africa, Asia and Latin America.
